Dismissed and Memorandum Opinion filed January 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01116-CR

                         TORY STEVENS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1362526

                MEMORANDUM                      OPINION


      Appellant entered a “guilty” plea to possession of a controlled substance. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on September 28, 2012, to confinement for 180 days in
the Harris County Jail. No motion for new trial was filed. Appellant’s notice of
appeal was not filed until December 9, 2013.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2